DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 04/13/2020 and 04/27/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Duty Of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, co-pending corresponding foreign applications JP2019191530 and CN112685585 exist and yet no search reports and/or office actions corresponding to these applications have been submitted to the office.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
7.	Dependent Claim 3 recites the limitation "wherein the first condition is the information related to a feature extracted from the first query image" in page 25.  There is insufficient antecedent basis for this limitation in the claim as no “information related to a feature extracted from the first query image” is claimed earlier in the claim, in parent dependent claim 2, or in parent independent claim 1.
Dependent Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claim language of “wherein, in a case where the contradicting part satisfies a predetermined second condition, the processor does not correct the contradicting part” is nonsensical as parent independent claim 1 positively recites the correcting of the first query image when a first condition is contradictory.  It is unclear as to how first query image cannot be corrected when both a first condition (which is contradictory) and a second condition (which is not contradictory) are encountered.  For the purposes of examining the instant application, the examiner interprets dependent claim 7 as a purely optional second case.  
	Dependent Claim 8 is rejected for incorporating the deficiencies of dependent claim 8.
Dependent Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the term “exceptional” in claim 11 is a relative term which renders the claim indefinite. The term “exceptional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for “first condition” in the limitation “the processor inquires of the user about whether to change a first condition related to the exceptional part”  refers to the earlier claimed “first condition” in the limitation “a processor configured to correct, in a case where a first query image inputted by a user includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image” in parent independent claim 1.
Dependent Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    Specifically, it is unclear as to what the claimed “priority to the laws and regulations” constitutes in the limitation “wherein, in a case where a condition inputted as the first condition by the user contradicts the laws and the regulations, the processor gives priority to the laws and the regulations”.  
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
10.	Claims 1-8, 11, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yada et al. (U.S. PGPUB 2020/0356591).
11.	Regarding claim 1, Yada teaches a query change system comprising: 
A)  a processor configured to correct, in a case where a first query image inputted by a user includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image (Paragraphs 60-61, Figure 4).
	The examiner notes that Yada teaches “a processor configured to correct, in a case where a first query image inputted by a user includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60) 

	Regarding claim 2, Yada further teaches a query change system comprising:
A)  wherein the first condition is information to be used as a search query (Paragraph 60, Figure 4).
	The examiner notes that Yada teaches “wherein the first condition is information to be used as a search query” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that the example description of stars teaches the claimed information to be used as a search query.

Regarding claim 3, Yada further teaches a query change system comprising:
A)  wherein the first condition is the information related to a feature extracted from the first query image (Paragraphs 40 and 60, Figure 4).
	The examiner notes that Yada teaches “wherein the first condition is the information related to a feature extracted from the first query image” as “In some implementations, the computing environment 102 can also optionally receive one or more text-based information items from the user that specify one or more desired image characteristics. For instance, a received text-based information item may textually specify a desired color or pattern to be used in the query image. The computing environment 102 can then process the text-based information item(s) along with the image-based information item(s). This goes beyond using text to identify input images; here, the computing environment 102 forms a generated image I.sub.G based on both image information and text information” (Paragraph 40) and “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that image information (i.e. features) are clearly ascertained as a basis to form the generated image.  Such image 

Regarding claim 4, Yada teaches a query change system comprising: 
A)  wherein, in correcting the contradicting part, the processor maintains a structural feature shown in the first query image except for a structural feature relating to the contradicting part, among at least one structural feature extracted from the first query image (Paragraphs 40, 45, and 60-61, Figure 4).
	The examiner notes that Yada teaches “wherein, in correcting the contradicting part, the processor maintains a structural feature shown in the first query image except for a structural feature relating to the contradicting part, among at least one structural feature extracted from the first query image” as “In some implementations, the computing environment 102 can also optionally receive one or more text-based information items from the user that specify one or more desired image characteristics. For instance, a received text-based information item may textually specify a desired color or pattern to be used in the query image. The computing environment 102 can then process the text-based information item(s) along with the image-based information item(s). This goes beyond using text to identify input images; here, the computing environment 102 forms a generated image I.sub.G based on both image information and text information” (Paragraph 40), “To be more specific, in one implementation, the search engine 112 can use a convolutional neural network (CNN) or other deep neural network (DNN) to map the query image into a query feature vector in a low dimension semantic space. It can use an approximate nearest neighbor (ANN) technique or other technique to then find those candidate feature vectors that are closest to the query feature vector in the semantic space. Those candidate vectors are associated with respective candidate images” (Paragraph 45), “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60), and “The ML computing environment 302 then uses the decoder 310 to convert the mixed latent variable vector z.sub.mixed into a generated image 406. Note that the generated image 406 shows an apparel item and style that resemble the first input image 402, with a pattern that resembles the second input image 404. The generated image 406 is a computer-synthesized image that need not have any direct relation to a single preexistent real image” (Paragraph 61).  The examiner further notes that Figure 4 depicts an input query image (with an undefined structural feature of a t-shirt) that contradicts a first condition (See how the solid t-shirt does not have stars).  Such a contracted query image is “corrected” to produce a generated query image 406 that depicts a t-shirt with stars with a maintained “structural feature” of a t-shirt.

Regarding claim 5, Yada teaches a query change system comprising: 

	The examiner notes that Yada teaches “wherein the at least one structural feature is extracted according to a type of a content of the first query image” as “In some implementations, the computing environment 102 can also optionally receive one or more text-based information items from the user that specify one or more desired image characteristics. For instance, a received text-based information item may textually specify a desired color or pattern to be used in the query image. The computing environment 102 can then process the text-based information item(s) along with the image-based information item(s). This goes beyond using text to identify input images; here, the computing environment 102 forms a generated image I.sub.G based on both image information and text information” (Paragraph 40) and “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60), and “The ML computing environment 302 then uses the decoder 310 to convert the mixed latent variable vector z.sub.mixed into a generated image 406. Note that the generated image 406 shows an apparel item and style that resemble the first input image 402, with a pattern that resembles the second input image 404. The generated image 406 is a computer-synthesized image that need not have any direct relation to a single preexistent real image” (Paragraph 61).  The examiner further notes that Figure 4 depicts an input query image (with an undefined structural feature of a t-shirt) that contradicts a first condition (See how the solid t-shirt does not have stars).  Such a structural feature is based off the “type” of image query (clothing).  Specifically, a structural feature of a t-shirt would not be extracted for an image query of footwear.

Regarding claim 6, Yada teaches a query change system comprising: 
A)  the at least one structural feature is extracted according to a user (Paragraphs 40, 45, and 60-61, Figure 4).
	The examiner notes that Yada teaches “the at least one structural feature is extracted according to a user” as “In some implementations, the computing environment 102 can also optionally receive one or more text-based information items from the user that specify one or more desired image characteristics. For instance, a received text-based information item may textually specify a desired color or pattern to be used in the query image. The computing environment 102 can then process the text-based information item(s) along with the image-based information item(s). This goes beyond using text to identify input images; here, the computing environment 102 forms a generated image I.sub.G based on both image information and text information” (Paragraph 40), “To be more specific, in one implementation, the search engine 112 can use a convolutional neural network (CNN) or other deep neural network (DNN) to map the query image into a query feature vector in a low dimension semantic space. It can use an approximate nearest neighbor (ANN) technique or other technique to then 

Regarding claim 7, Yada further teaches a query change system comprising:
A)  wherein, in a case where the contradicting part satisfies a predetermined second condition, the processor does not correct the contradicting part (Paragraph 60, Figure 4).
	The examiner notes that Yada teaches “wherein, in a case where the contradicting part satisfies a predetermined second condition, the processor does not correct the contradicting part” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that due to the diction of “in a case”, the aforementioned limitation is purely optional and is not required to teach the aforementioned limitation in the broadest reasonable interpretation.

Regarding claim 8, Yada further teaches a query change system comprising:
A)  wherein, in a case where the contradicting part satisfies a predetermined second condition, the processor does not correct the contradicting part (Paragraph 60, Figure 4).
	The examiner notes that Yada teaches “wherein, in a case where the contradicting part satisfies a predetermined second condition, the processor does not correct the contradicting part” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in “in a case” in parent dependent claim 7, the aforementioned limitation is purely optional and is not required to teach the aforementioned limitation in the broadest reasonable interpretation.

Regarding claim 11, Yada further teaches a query change system comprising:
A)  wherein, in a case where the contradicting part includes an exceptional part that is to be excluded from a correction target, the processor inquires of the user about whether to change a first condition related to the exceptional part (Paragraph 60, Figure 4).
	The examiner notes that Yada teaches “wherein, in a case where the contradicting part includes an exceptional part that is to be excluded from a correction target, the processor inquires of the user about whether to change a first condition related to the exceptional part” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that due to the diction of “in a case”, the aforementioned limitation is purely optional and is not required to teach the aforementioned limitation in the broadest reasonable interpretation.

	Regarding claim 13, Yada further teaches a query change system comprising:
A)  wherein the processor presents the second query image to the user (Paragraph 75, Figure 8).
	The examiner notes that Yada teaches “wherein the processor presents the second query image to the user” as “FIG. 8 shows a graphical control 802 that allows a user to modify individual aspects of a generated image 804. More specifically, the graphical control 802 includes a set of slider bars 806 associated with the generated image 804. Each slider bar, in turn, is associated with a different aspect of the generated image 804. For example, a first slider bar may be associated with a sleeve length, a second slider bar may be associated with fabric color, a third slider bar may be associated with a density of a fabric pattern, etc. The user can choose a level associated with each identified characteristic by adjusting a slider element of a corresponding slider bar. For instance, to modify the length of a sleeve, the user can move a slider element of a slider bar associated with sleeve length” (Paragraph 75).  

Regarding claim 16, Yada further teaches a query change system comprising:
A)  wherein, before performing a search, the processor inquires of the user about whether to use the second query image in the search (Paragraph 75, Figure 8).
	The examiner notes that Yada teaches “wherein, before performing a search, the processor inquires of the user about whether to use the second query image in the search” as “FIG. 8 shows a graphical control 802 that allows a user to modify individual aspects of a generated image 804. More specifically, the graphical control 802 includes a set of slider bars 806 associated with the generated image 804. Each slider bar, in turn, is associated with a different aspect of the generated image 804. For example, a first slider bar may be associated with a sleeve length, a second slider bar may be associated with fabric color, a third slider bar may be associated with a density of a fabric pattern, etc. The user can choose a level associated with each identified characteristic by adjusting a slider element of a corresponding slider bar. For instance, to modify the length of a sleeve, the user can move a slider element of a slider bar associated with sleeve length” (Paragraph 75).  The examiner further notes that Figure 8 depicts a generated query image (which can be further modified if desired by a user) that is displayed to a user.  Because such a generated query is modifiable by a user before being executed, an “inquiry” is made to the user. 

Regarding claim 17, Yada further teaches a query change system comprising:
A)  wherein the first condition includes a condition related to laws and regulations (Paragraph 60, Figure 4).
	The examiner notes that Yada teaches “wherein the first condition includes a condition related to laws and regulations” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that user-inputted text is “related” to the first-amendment of free speech (i.e. laws and regulations).  Thus, a condition related to laws and regulations is taught in the broadest reasonable interpretation.

Regarding claim 18, Yada further teaches a query change system comprising:
A)  wherein, in a case where a condition inputted as the first condition by the user contradicts the laws and the regulations, the processor gives priority to the laws and the regulations (Paragraph 60, Figure 4).
	The examiner notes that Yada teaches “wherein, in a case where a condition inputted as the first condition by the user contradicts the laws and the regulations, the processor gives priority to the laws and the regulations” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that due to the diction of “in a case”, the aforementioned limitation is purely optional and is not required to teach the aforementioned limitation in the broadest reasonable interpretation.

Regarding claim 19, Yada teaches a search system comprising: 
A)  a processor configured to correct, in a case where the first query image includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image (Paragraphs 60-61, Figure 4); and 
B)  search a database using the second query image (Paragraphs 43 and 63, Figure 4).
	The examiner notes that Yada teaches “a processor configured to correct, in a case where the first query image includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60) and “The ML computing environment 302 then uses the decoder 310 to convert the mixed latent variable vector z.sub.mixed into a generated image 406. Note that the generated image 406 shows an apparel item and style that resemble the first input image 402, with a pattern that resembles the second input image 404. The generated image 406 is a computer-synthesized image that need not have any direct relation to a single preexistent real image” (Paragraph 61).  The examiner further notes that Figure 4 depicts an input query image that contradicts a first condition (See how the solid shirt does not have stars).  Such a contracted query image is “corrected” to produce a generated query image 406 that depicts a short with stars.  Such a generated corrected query image is used to return query results.  The examiner further notes that Yada teaches “search a database using the second query image” as “The search engine 112 performs a search and retrieval operation based on index information stored in an index, which, in turn, is provided in data store 114. A crawler tool (not shown) creates the index information by periodically investigating the image resources provided in a distributed database. The distributed database may correspond to the distributed resources provided by the Internet” (Paragraph 43) and “The ML computing environment 302 submits the generated image 406 to the search engine 112 as a query image. The search engine 112 returns a set of candidate images 408 that it determines 

Regarding claim 20, Yada teaches a non-transitory computer readable medium comprising: 
A)  program causing a computer to execute a process for changing a query, the process comprising: receiving a first query image inputted from a user (Paragraph 60, Figure 4); and 
B)  correcting, in a case where the first query image includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image (Paragraphs 60-61, Figure 4).
	The examiner notes that Yada teaches “program causing a computer to execute a process for changing a query, the process comprising: receiving a first query image inputted from a user” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60).  The examiner further notes that Figure 4 depicts an input query image 402 (i.e. the claimed first query image).  The examiner further notes that Yada teaches “correcting, in a case where the first query image includes a contradicting part that contradicts a first condition related to a search target, the contradicting part of the first query image in accordance with the first condition to generate a second query image” as “In this scenario, the user selects a first input image 402 that shows a short-sleeve T-shirt in any manner specified above. The user selects a second input image 404 that shows a fabric pattern having a blue star pattern. For instance, the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, or from a web page that shows this image 404. Or the user can enter a description of a desired pattern into a text field of the input item selection component 118, e.g., by typing "blue stars."” (Paragraph 60) and “The ML computing environment 302 then uses the decoder 310 to convert the mixed latent variable vector z.sub.mixed into a generated image 406. Note that the generated image 406 shows an apparel item and style that resemble the first input image 402, with a pattern that resembles the second input image 404. The generated image 406 is a computer-synthesized image that need not have any direct relation to a single preexistent real image” (Paragraph 61).  The examiner further notes that Figure 4 depicts an input query image that contradicts a first condition (See how the solid shirt does not have stars).  Such a contracted query image is “corrected” to produce a .  
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (U.S. PGPUB 2020/0356591) as applied to claims 1-8, 11, 13, and 16-20 above, and further in view of Huang et al. (U.S. PGPUB 2019/0311070).
16.	Regarding claim 9, Yada does not explicitly teach a query change system comprising:
A)  wherein, in a case where the contradicting part is found in first query image, the processor notifies the user of information on the contradicting part before correcting the contradicting part.
	Huang, however, teaches “wherein, in a case where the contradicting part is found in first query image, the processor notifies the user of information on the contradicting part before correcting the contradicting part” as “When, however, either or both of the image search intent or text search intent is unclear or conflicting, the application 300 may, at block 320 invoke process 230, shown in FIG. 2A, to clarify the intent or resolve the conflict. A conflict may be detected when the process 230 identified keywords in the image search intent that are incompatible with keywords in 
	The examiner further notes that the secondary reference of Huang teaches the concept of notifying a user regarding an incorrect image query (see example of the pizza image query) before any actual correction of such an image query is executed.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Huang’s would have allowed Yada’s to provide a method for improving the execution of visual queries, as noted by Huang (Paragraph 2).

Regarding claim 10, Yada does not explicitly teach a query change system comprising:
A)  wherein, before correcting the contradicting part, the processor inquires of the user about whether to generate the second query image.
	Huang, however, teaches “wherein, before correcting the contradicting part, the processor inquires of the user about whether to generate the second query image” as “When, however, either or both of the image search intent or text search intent is unclear or conflicting, the application 300 may, at block 320 invoke process 230, shown in FIG. 2A, to clarify the intent or resolve the conflict. A conflict may be detected when the process 230 identified keywords in the image search intent that are incompatible with keywords in the speech search intent… block 320 may ask the user to resolve the conflict between the image search intent and the speech search intent, as described below with reference to FIG. 3B” (Paragraph 37) and “If the confidence value of the image search intent is less than T1, the process 320, at block 362, compares the image search intent confidence value to T2. When the image search intent is greater than T2, the process 320, at block 364 prompts the user to confirm or correct the image intent. This may include displaying the cropped image with the entity name, for example displaying the image 254' shown in FIG. 2C with the text "is this a pepperoni pizza?" Alternatively, the confirmation may be achieved aurally by converting the text to speech to ask the user "is this a pepperoni pizza?" As with the speech search intent, the user may be prompted to confirm or correct the image search intent” (Paragraph 41).
	The examiner further notes that the secondary reference of Huang teaches the concept of notifying a user regarding an incorrect image query (see example of the pizza image query) before any actual correction of such an image query is executed.  The combination would result in such a notification being sent before the corrected query image of Yada is generated. 
Huang’s would have allowed Yada’s to provide a method for improving the execution of visual queries, as noted by Huang (Paragraph 2).

Regarding claim 12, Yada does not explicitly teach a query change system comprising:
A)  wherein in a case where the first condition related to the contradicting part is changeable, the processor inquires of the user about whether to change the first condition.
	Huang, however, teaches “wherein in a case where the first condition related to the contradicting part is changeable, the processor inquires of the user about whether to change the first condition” as “When, however, either or both of the image search intent or text search intent is unclear or conflicting, the application 300 may, at block 320 invoke process 230, shown in FIG. 2A, to clarify the intent or resolve the conflict. A conflict may be detected when the process 230 identified keywords in the image search intent that are incompatible with keywords in the speech search intent… block 320 may ask the user to resolve the conflict between the image search intent and the speech search intent, as described below with reference to FIG. 3B” (Paragraph 37) and “Thus, when the speech search intent confidence value is greater than T2, the process 320, at block 356 prompts the user to confirm or correct the speech intent. This may include displaying or announcing the text search intent to the user and asking the user to either confirm the statement or enter a correction” (Paragraph 39).
	The examiner further notes that the secondary reference of Huang teaches the concept of notifying a user to resolve a contradictory speech search (i.e. a search condition) with respect to an image query.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Huang’s would have allowed Yada’s to provide a method for improving the execution of visual queries, as noted by Huang (Paragraph 2).
17.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (U.S. PGPUB 2020/0356591) as applied to claims 1-8, 11, 13, and 16-20 above, and further in view of Becherer et al. (U.S. PGPUB 2014/0089295).
18.	Regarding claim 14, Yada does not explicitly teach a query change system comprising:
A)  wherein the processor presents the second query image such that the second query image and the first query image are arranged side by side on a same screen.
	Becherer, however, teaches “wherein the processor presents the second query image such that the second query image and the first query image are arranged side by side on a same screen” as “In the above examples of the morphing search tool receiving input indicating a modification, the input was received directly where the images were initially displayed. However, in some 
The examiner further notes that the secondary reference of Becherer teaches the concept of displaying an original query image 148 adjacent to a modified query image 138.  The combination would result in the original query image and modified query image of Yada to be displayed side by side.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Becherer’s would have allowed Yada’s to provide a method for interactively modifying image queries, as noted by Becherer (Paragraph 1).

Regarding claim 15, Yada does not explicitly teach a query change system comprising:
A)  wherein the processor adds a mark in at least one of the first query image and the second query image, the mark indicating the contradicting part that is to be corrected or that has been corrected.
	Becherer, however, teaches “wherein the processor adds a mark in at least one of the first query image and the second query image, the mark indicating the contradicting part that is to be corrected or that has been corrected” as “In one embodiment, for example, image 114 of FIG. 1B is an image of a dress, where the outline of the dress transforms from a solid line to a dotted line in response to a user selecting image 114. A user may select image 114 with a mouse click, or on a touch sensitive display device, with a finger tap over image 114. In this example, each dot of the outline is selectable for modification, where a user may click and drag a given dot to a new position. In this example, each selectable dot may be considered an element for receiving image modifications. As a 
The examiner further notes that the secondary reference of Becherer teaches the concept of displaying dots (i.e. marks) to an initial image query that is deemed to be corrected entirely.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Becherer’s would have allowed Yada’s to provide a method for interactively modifying image queries, as noted by Becherer (Paragraph 1).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2019/0294702 issued to Wu et al. on 26 September 2019.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to modify query images)
U.S. PGPUB 2018/0108066 issued to Kale et al. on 19 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to modify query images).
U.S. PGPUB 2012/0109858 issued to Makadia et al. on 03 May 2012.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to modify query images).
Article entitled “Dialog-Based Interactive Image Retrieval”, by Guo et al., dated 20 December 2018.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to modify query images).
Article entitled “Interactive Image Search for Clothing Recommendation” by Zhou et al.,, dated 19 October 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to modify query images).
Contact Information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 27, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168